On Application for Reinstatement.
This cause came on for further consideration upon respondent Charles L. Parker’s filing of an application for reinstatement.
The court coming now to consider its order of July 18, 1990, suspending respondent, Charles L. Parker, from the practice of law in Ohio for a period of one year pursuant to Gov. Bar R. V(7)(c), finds that respondent has substantially complied with that order and with the provisions of Gov. Bar R. V(24). Therefore,
IT IS ORDERED by the court that Charles L. Parker be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that respondent comply with the registration requirements of Gov. Bar R. VI.
For earlier case, see Akron Bar Assn. v. Parker (1990), 52 Ohio St.3d 262, 557 N.E.2d 116.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.